Lummus, J.
On August 25, 1946, a male child was born
to the respondent Barbara Munro. She was the only person whose, consent was required to the adoption of the child, under G. L. (Ter. Ed.) c. 210, § 2. On August 30, 1946, the petitioners brought a petition to the Probate Court for the adoption of the child, and the respondent placed her written and signed consent upon the petition. But Barbara Munro appeared in the case. On September 26, 1947, the adoption was granted. On October 14, 1947, the respondent Barbara Munro appealed to this court. The judge found that she signed her consent to the petition “in full possession of all her faculties and without threats, coercion or influence being brought to bear on her, and that her consent was voluntary, and in full recognition of the legal effect of the adoption.”
It may be conceded that the respondent could have been allowed by the judge to withdraw or revoke her written consent. Erickson v. Raspperry, 320 Mass. 333, 335. This accords with the principle that a court may vacate a stipulation of the parties whenever it does not tend to the doing *543of justice. Symmes Arlington Hospital, Inc. v. Arlington, 292 Mass. 162, 165. Malone v. Bianchi, 318 Mass. 179, 182, 183. Loring v. Mercier, 318 Mass. 599, 601. But a party may not disregard a stipulation given by him, nor can he revoke or escape from it at his will. His consent, once made a part of the record, binds him until he is relieved from it by judicial action. Wyness v. Crowley, 292 Mass. 461. Loring v. Mercier, 318 Mass. 599, 600. There was no error in proceeding upon the written consent to a decree for adoption, notwithstanding the appearance of the respondent in opposition to the entry of such a decree.

Decree affirmed.